Exhibit 10.2.1







COMPENSATION AND BENEFITS
ASSURANCE AGREEMENT FOR EXECUTIVES                


Jack in the Box Inc.


CONFIDENTIAL






Contents
                


Page


Section 1. Term of Agreement                                    1    
                        
Section 2. Severance Benefits                                    1


Section 3. Excise Tax                                         6


Section 4. Successors and Assignments                              6


Section 5. Miscellaneous                             7


Section 6. Contractual Rights and Legal Remedies                     7




--------------------------------------------------------------------------------

Exhibit 10.2.1



Compensation and Benefits Assurance Agreement


This COMPENSATION AND BENEFITS ASSURANCE AGREEMENT (this “Agreement”) is made,
entered into, and is effective as of [date] (the “Effective Date”) by and
between Jack in the Box Inc. (hereinafter referred to as the “Company”) and the
eligible Executive [Name] (hereinafter referred to as the “Executive”).


WHEREAS, the Executive is presently employed by the Company in a key management
capacity in one of the following positions: Chief Executive Officer, President,
Executive Vice President, Senior Vice President, or Qdoba President & Chief
Executive Officer, and;


WHEREAS, the Executive possesses considerable experience and knowledge of the
business and affairs of the Company concerning its policies, methods, personnel,
and operations, and


WHEREAS, the Company desires assuring the continued employment of the Executive
in a key management capacity and the Executive is desirous of having such
assurances.


NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreement of the parties set forth in this Agreement, and of other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


Section 1. Term of Agreement
This Agreement will commence on the Effective Date and shall continue in effect
for two full calendar years (through [two years from effective date] ) (the
“Initial Term”), superseding all earlier Compensation and Benefits Assurance
Agreements entered into by and between the Company and the Executive.


The Initial Term of this Agreement automatically shall be extended for two
additional calendar years at the end of the Initial Term, and then again after
each successive two-year period thereafter (each such two-year period following
the Initial Term a “Successive Period”). However, either party may terminate
this Agreement at the end of the Initial Term, or at the end of any Successive
Period thereafter, by giving the other party written notice of intent not to
renew, delivered at least six (6) months prior to the end of such Initial Term
or Successive Period. If such notice is properly delivered by either party, this
Agreement, along with all corresponding rights, duties, and covenants shall
automatically expire at the end of the Initial Term or Successive Period then in
progress.


In the event that a “Change in Control” of the Company occurs (as defined in
Section 2.4 herein) during the Initial Term or any Successive Period, upon the
effective date of such Change in Control, the term of this Agreement shall
automatically and irrevocably be renewed for a period of twenty-four (24) full
calendar months from the effective date of such Change in Control. This
Agreement shall thereafter automatically terminate following the twenty-four
(24) month Change in Control renewal period. Further, this Agreement shall be
assigned to, and shall be assumed by, the purchaser in such Change in Control,
as further provided in Section 4 herein.


Section 2. Severance Benefits
2.1. Right to Severance Benefits. The Executive shall be entitled to receive
from the Company Severance Benefits as described in Section 2.3 herein, if
during the term of this Agreement there has been a Change in Control of the
Company and if, within twenty-four (24) calendar months immediately thereafter,
the Executive's employment with the Company shall end due to a Qualifying
Termination (as defined in Section 2.2 herein). The Severance Benefits described
in Sections 2.3(a), 2.3(b), and 2.3(c) herein shall be paid in cash to the
Executive.


The Severance Benefits described in Sections 2.3(a), 2.3(b), 2.3(c), 2.3(d) and
2.3(e) shall be paid out of the general assets of the Company.


2.2. Qualifying Termination. In the event the Executive incurs a separation from
service (as defined in Internal Revenue Code (the “Code”) section 409A and its
regulations) as a result of the occurrence of any of the following events during
the 24-month period following a Change in Control of the Company (“Qualifying
Termination”), the Company shall provide Executive Severance Benefits, as such
benefits are described under Section 2.3 herein:


(a)The Company's involuntary termination of the Executive's employment without
Cause (as such term is defined in Section 2.6. herein); and


(b)The Executive's voluntary termination of employment for Good Reason (as such
term is defined in Section 2.5 herein).


Notwithstanding the foregoing, a Qualifying Termination shall not include (i) a
termination of the Executive's employment within twenty-four (24) calendar
months after a Change in Control by reason of death or disability (defined as a
physical or mental condition that results in a total and permanent disability to
such extent that the person is eligible for disability benefits under the
federal Social Security Act) , (ii) the Executive's voluntary termination
without Good Reason, or (iii) the Company's involuntary termination of the
Executive's employment for Cause.


In the event the Executive's employment is terminated during the 24-month period
following a Change in Control due to death or disability (defined as a physical
or mental condition that results in a total and permanent disability to such
extent that the person is eligible for disability benefits under the federal
Social Security Act), any benefits or payments provided to the Executive will be
provided in accordance with the terms of the Company's standard severance policy
then in effect.


2.3. Description of Severance Benefits. Subject to, and to the extent
applicable, the payment distribution rules applicable to “specified employees”
(as defined in Code section 409A) set forth in Section 6.12 herein, in the event
that the Executive incurs a Qualifying Termination, the Company shall pay to the
Executive and provide the Executive the following:


(a)
A lump-sum cash amount equal to the Executive's unpaid Base Salary (as such term
is defined in Section 2.7 herein), accrued vacation pay, un-reimbursed business
expenses, and all other items earned by and owed to the Executive through and
including the date of the Qualifying Termination; provided that any business
expense reimbursements shall (i) be paid no later than the last day of the
Executive's tax year following the tax year in which the expense was incurred,
(ii) not be affected by any other expense eligible for reimbursement in a tax
year, and (iii) not be subject to liquidation or exchange for another benefit.
Such payment shall be payable within 90 days of the effective date of the
Executive's Qualifying Termination and constitute full satisfaction for these
amounts owed to the Executive.



(b)
A lump-sum cash amount equal to the annual rate of Base Salary in effect upon
the date of the Qualifying Termination or, if greater, the Executive's annual
rate of Base Salary in effect immediately prior to the occurrence of the Change
in Control by (ii) the following multiple, as applicable to the Executive (such
applicable multiple referred to herein as the “Multiple”):

▪
3.0x for Chief Executive Officer

▪
2.5x for President and Executive Vice President

▪
1.5x for Qdoba President & Chief Executive Officer

▪
1.5x for Senior Vice President

Such payment shall be payable within 90 days of the effective date of the
Executive's Qualifying Termination and constitute full satisfaction for these
amounts owed to the Executive.


(c)
A lump-sum cash amount equal to the result obtained by multiplying (i) the
Multiple and (ii) the greater of: (I) the result of the Executive's annualized
Base Salary determined in (b) above multiplied by the Executive's average annual
incentive percentage for the last three (3) years prior to the effective date of
the Change in Control or (II) the Executive's average dollar amount of annual
incentive paid for the last three (3) years prior to the Change in Control. If
the Executive does not have three (3) full years of annual incentive payments
prior to a Change in Control, the Company will substitute the target annual
incentive percentage for each missing year. Such payment shall be payable within
90 days of the effective date of the Executive's Qualifying Termination and
constitute full satisfaction for these amounts owed to the Executive.



(d)
At the exact same cost to the Executive, and at the same coverage level as in
effect as of the Executive's date of the Qualifying Termination (subject to
changes in coverage levels applicable to all employees generally), a
continuation of the Executive's (and the Executive's eligible dependents) health
insurance coverage for the following time periods from the date of the
Qualifying Termination, as applicable (such applicable period referred to herein
as the “Continuation Coverage Period”):



▪
36 months for Chief Executive Officer

▪
30 months for President and Executive Vice President

▪
18 months for Qdoba President & Chief Executive Officer

▪
18 months for Senior Vice President



The Continuation Coverage Period will run concurrently with any coverage
provided as required by the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”). The difference between the fair market value




--------------------------------------------------------------------------------

Exhibit 10.2.1

of the cost of such continuation coverage and the amount the Executive pays for
the coverage will be included in the Executive's taxable income. Any payments or
benefits that the Executive receives during the Continuation Coverage Period
shall (i) be paid no later than the last day of the Executive's tax year
following the tax year in which the expense was incurred, (ii) not be affected
by any other expense eligible for reimbursement or benefit provided in a tax
year, and (iii) not be subject to liquidation or exchange for another benefit.


The Continuation Coverage Period shall cease prior to the end of the eighteenth
(18th) month of such period in the event the Executive becomes covered under
health insurance coverage of a subsequent employer which does not contain any
exclusion or limitation with respect to any preexisting condition of the
Executive or the Executive's eligible dependents. For purposes of enforcing this
offset provision, the Executive acknowledges and agrees to inform the Company as
to the terms and conditions of any subsequent employment and the corresponding
benefits earned from such employment. The Executive shall provide, or cause a
subsequent employer to provide, to the Company in writing correct, complete, and
timely information concerning the benefits provided under such health insurance
coverage


(e)
The Executive shall be entitled, at the expense of the Company, to receive
standard outplacement services from a nationally recognized outplacement firm of
the Executive's selection, for period of up to one (1) year from the effective
date of the Executive's Qualifying Termination.



(f)
All unvested stock options, restricted stock and unit awards, and all
performance-based share and unit awards granted under the Company's stock
incentive plans will become fully vested as of the effective date of the
Executive's Qualifying Termination unless such award fully vested earlier in
accordance with the terms of the award agreement and/or the terms of the stock
incentive plan.



2.4. Definition of “Change in Control.” “Change in Control” of the Company
means, and shall be deemed to have occurred upon, the first to occur of any of
the following events:


(a)
Any Person (other than those Persons in control of the Company as of the
Effective Date, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a corporation owned directly
or indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company) becomes the Beneficial
Owner of securities of the Company representing fifty percent (50%) or more of
(i) the then outstanding shares of the securities of the Company, or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors (“Company Voting Stock”); or



(b)
The majority of members of the Company's Board of Directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company's Board of Directors before the date
of the appointment; or



(c)
The stockholders of the Company approve: (i) a plan of complete liquidation of
the Company; or (ii) an agreement for the sale or disposition of all or
substantially all of the Company's assets; or (iii) a merger, consolidation, or
reorganization of the Company with or involving any other corporation, if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock.



However, in no event shall a “Change in Control” be deemed to have occurred,
with respect to the Executive, if the Executive is part of a purchasing group
which consummates the Change in Control transaction. The Executive shall be
deemed “part of a purchasing group” for purposes of the preceding sentence if
the Executive is an equity participant in the purchasing company or group
(except for: (i) passive ownership of less than two percent (2%) of the stock of
the purchasing company; or (ii) ownership of equity participation in the
purchasing company or group which is otherwise not significant, as determined
prior to the Change in Control by a majority of the non-employee continuing
Directors).


2.5. Definition of “Good Reason.” “Good Reason” shall be determined by the
Executive, in the exercise of good faith and reasonable judgment, and shall
mean, without the Executive's express written consent, the occurrence of any one
or more of the following conditions:


(i)
The material diminution in Executive's authorities, duties or responsibilities:





--------------------------------------------------------------------------------

Exhibit 10.2.1



(ii)
The Company requiring the Executive to be based at a location in excess of fifty
(50) miles from the location of the Executive's principal job location or office
immediately prior to the Change in Control; except for required travel on the
Company's business to an extent consistent with the Executive's then present
business travel obligations;



(iii)
A material reduction by the Company of the Executive's Base Salary in effect on
the Effective Date, or as the same shall be increased from time to time;



(iv)
A material reduction in the Company's compensation, health and welfare benefits,
retirement benefits, or perquisite programs under which the Executive receives
value, as such program exists immediately prior to the Change in Control.
However, the replacement of an existing program with a new program will be
permissible (and not grounds for a Good Reason termination) if there is not a
material reduction in the value to be delivered to the Executive under the new
program; or



(v)
Any material breach by the Company of its obligations under Section 4 of this
Agreement.



A termination will not be considered Good Reason as defined herein unless the
Executive provides the Company with written notice of the existence of the
applicable condition described in clauses (i) through (v) above no later than 90
days after the initial existence of such condition is known by the Executive and
the Company fails to remedy such condition within 30 days of the date of such
written notice.


The Executive's right to terminate employment for Good Reason shall not be
affected by the Executive's incapacity due to physical or mental illness.


The Executive's continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
herein.


2.6. Definition of “Cause”. “Cause” shall be determined by a committee
designated by the Board of Directors of the Company (“Administrative
Committee”), in the exercise of good faith and reasonable judgment, and shall
mean the occurrence of any of the following:


(a)
A demonstrably willful and deliberate act or failure to act by the Executive
(other than as a result of incapacity due to physical or mental illness) which
is committed in bad faith, without reasonable belief that such action or
inaction is in the best interests of the Company, which causes actual material
financial injury to the Company and which act or inaction is not remedied within
fifteen (15) business days of written notice from the Company; or



(b)
The Executive's conviction by a court of competent jurisdiction for committing
an act of fraud, embezzlement, theft, or any other act constituting a felony
involving moral turpitude or causing material harm, financial or otherwise, to
the Company.



2.7. Other Defined Terms. The following terms shall have the meanings set forth
below:


(a)
“Base Salary” means, at any time, the then-regular annualized rate of pay which
the Executive is receiving as a salary, excluding amounts (i) designated by the
Company as payment toward reimbursement of expenses; or (ii) received under
incentive or other bonus plans, regardless of whether or not the amounts are
deferred.



(b)
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act (as such term is
defined below).



(c)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.



(d)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Section 13(d) and 14(d) thereof, including a “group” as
defined in Section 13(d) thereof.











--------------------------------------------------------------------------------

Exhibit 10.2.1

Section 3. Excise Tax.
    
3.1     Internal Revenue Code Section 280G Excise Tax Provision. Notwithstanding
anything in this Agreement or any other agreement with the Company or any
affiliate to the contrary, in the event it shall be determined that (A) any
payment, award, benefit or distribution (or any acceleration of any payment,
award, benefit or distribution) by the Company (or any of its affiliated
entities) or any entity which effectuates a Change in Control (or any of its
affiliated entities) to or for the benefit of Executive (whether pursuant to the
terms of this Agreement or otherwise) (each a “Payment” and together the
“Payments”) would constitute a “parachute payment” within the meaning of Section
280G of the Code and would be subject to the excise tax imposed by Section 4999
of the Code or any successor provision (the “Excise Tax”), and (B) the reduction
of the Payments to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”) would provide Executive
with a greater after-tax amount (taking into account the Excise Tax as well as
federal, state and local income and employment taxes) than if such Payments were
not reduced, then the Payments shall be reduced to the Safe Harbor Cap. If the
reduction of the Payments would not result in a greater after-tax result to
Executive (taking into account the Excise Tax as well as federal, state and
local income and employment taxes), then no Payments shall be reduced pursuant
to this provision. The Executive shall be solely responsible for payment of the
Excise Tax and such other applicable federal, state, and local income and
employment taxes.


3.2 Reduction of Payments. The reduction of the Payments, if applicable, shall
be made by applying any reduction in the following order: (A) first, any cash
amounts payable to Executive as a severance benefit as provided in Section
2.3(b) or (c) of this Agreement or otherwise; (B) second, any amounts payable on
behalf of Executive for continued health insurance coverage under Section 2.3(d)
of this Agreement or otherwise; (C) third, any other cash amounts payable to or
on behalf of Executive under the terms of this Agreement, such as for
outplacement benefits, or otherwise; (D) fourth, any payments or benefits under
any nonqualified deferred compensation plan; (E) fifth, outstanding
performance-based equity grants; and (F) finally, any time-vesting equity
grants. In each case, Payments will be reduced beginning with Payments that
would be made last in time.


3.3 Determinations by Accounting Firm. All determinations required to be made
under this Section 3 shall be made by the public accounting firm that is
retained by the Company (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
Executive that there has been a Payment, or such earlier time as is requested by
the Company. All fees, costs and expenses (including, but not limited to, the
costs of retaining experts) of the Accounting Firm shall be borne by the
Company. The determination by the Accounting Firm shall be binding upon the
Company and Executive.


Section 4. Successors and Assignments


4.1. Successors. The Company will require any successor (whether via a Change in
Control, direct or indirect, by purchase, merger, consolidation, or otherwise)
of the Company to expressly assume and agree to perform the obligations under
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place.


4.2. Assignment by Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive should die while any amount is still payable to the Executive
hereunder had the Executive continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement, to the Executive's devisee, legatee, or other designee, or if there
is no such designee, to the Executive's estate.


An Executive's rights hereunder shall not otherwise be assignable.


Section 5. Miscellaneous
5.1. Administration. This Agreement shall be administered by the Board of
Directors of the Company (the “Board”), or by the Administrative Committee. The
Administrative Committee (with the approval of the Board, if the Board is not
the Administrative Committee) is authorized to interpret this Agreement, to
prescribe and rescind rules and regulations, and to make all other
determinations necessary or advisable for the administration of this Agreement.


In fulfilling its administrative duties hereunder, the Administrative Committee
may rely on outside counsel, independent accountants, or other consultants to
render advice or assistance.


5.2. Notices. Any notice required to be delivered to the Company or the
Administrative Committee by the Executive hereunder shall be properly delivered
to the Company when personally delivered to (including by a reputable overnight
courier), or actually received through the U.S. mail, postage prepaid, by:
Jack in the Box Inc.




--------------------------------------------------------------------------------

Exhibit 10.2.1

9330 Balboa Avenue
San Diego, CA 92123
Attn: General Counsel


Any notice required to be delivered to the Executive by the Company or the
Administrative Committee hereunder shall be properly delivered to the Executive
when personally delivered to (including by a reputable overnight courier), or
actually received through the U.S. mail, postage prepaid, by, the Executive at
his or her last known address as reflected on the books and records of the
Company.


Section 6. Contractual Rights and Legal Remedies
1. Contractual Rights to Benefits. This Agreement establishes in the Executive a
right to the benefits to which the Executive is entitled hereunder. However,
except as expressly stated herein, nothing herein contained shall require or be
deemed to require, or prohibit or be deemed to prohibit, the Company to
segregate, earmark, or otherwise set aside any funds or other assets in trust or
otherwise to provide for any payment to be made or required hereunder.


2. Legal Fees, Compensation and Expenses. The Company shall pay all legal fees,
costs of litigation, prejudgment interest, and other expenses which are incurred
in good faith by the Executive. Additionally, the Company should be required to
continue to pay and provide the Executive's compensation and benefits pending
resolution of conflict. The aforementioned payments are a result of the
Company's refusal to provide the Severance Benefits to which the Executive
becomes entitled under this Agreement, or as a result of the Company's (or any
third party's) contesting the validity, enforceability, or interpretation of the
Agreement, or as a result of any conflict between the parties pertaining to this
Agreement.


3. Arbitration. The Executive shall have the right and option to elect (in lieu
of litigation) to have any dispute or controversy arising under or in connection
with this Agreement settled by arbitration conducted before a panel of three (3)
arbitrators sitting in a location selected by the Executive within fifty (50)
miles from the location of his or her job with the Company, in accordance with
the rules of the American Arbitration Associations then in effect. The
Executive's election to arbitrate, as herein provided, and the decision of the
arbitrators in that proceeding, shall be binding on the Company and the
Executive.


Judgment may be entered on the award of the arbitrator in any court having
jurisdiction. All expenses of such arbitration, including the fees and expenses
of the counsel for the Executive, shall be borne by the Company.


4. Unfunded Agreement. This Agreement is intended to be an unfunded general
asset promise for a select, highly compensated member of the Company's
management and, therefore, is intended to be exempt from the substantive
provisions of the Employee Retirement Income Security Act of 1974, as amended.


5. Exclusivity of Benefits. Unless specifically provided herein, neither the
provision of this Agreement nor the benefits provided hereunder shall reduce any
amounts otherwise payable, or in any way diminish the Executive's rights as an
employee of the Company, whether existing now or hereafter, under any
compensation and/or benefit plans, programs, policies, or practices provided by
the Company, for which the Executive may qualify.


Vested benefits or other amounts which the Executive is otherwise entitled to
receive under any plan, policy, practice, or program of the Company (i.e,
including, but not limited to, vested benefits under the Company's 401(k) plan),
at or subsequent to the Executive's date of Qualifying Termination shall be
payable in accordance with such plan, policy, practice, or program except as
expressly modified by this Agreement.


6. Includable Compensation. Severance Benefits provided hereunder shall not be
considered “includable compensation” for purposes of determining the Executive's
benefits under any other plan or program of the Company.


7. Employment Status. Nothing herein contained shall be deemed to create an
employment agreement between the Company and the Executive, providing for the
employment of the Executive by the Company for any fixed period of time. The
Executive's employment with the Company is terminable at-will by the Company or
the Executive and each shall have the right to terminate the Executive's
employment with the Company at any time, with or without Cause, subject to the
Company's obligation to provide Severance Benefits as required hereunder.


In no event shall the Executive be obligated to seek other employment or take
any other action by way of mitigation of the




--------------------------------------------------------------------------------

Exhibit 10.2.1

amounts payable to the Executive under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Executive as a result of employment by another employer, other
than as provided in Section 2.3(e) herein.


8. Entire Agreement. This Agreement represents the entire agreement between the
parties with respect to the subject matter hereof, and supersedes all prior
discussions, negotiations, and agreements concerning the subject matter hereof,
including, but not limited to, any prior severance agreement made between the
Executive and the Company.


9. Tax Withholding. The Company shall withhold from any amounts payable under
this Agreement any federal, state, city, or other taxes as legally required to
be withheld.


10. Waiver of Rights. Except as otherwise provided herein, the Executive's
acceptance of Severance Benefits, and any other payments required hereunder
shall be deemed to be a waiver of all rights and claims of the Executive against
the Company pertaining to any matters arising under this Agreement.


11. Severability. In the event any provision of the Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.


12. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Delaware shall be the controlling law in all
matters relating to the Agreement.


13. Application of Section 409A. Notwithstanding any inconsistent provision of
this Agreement, to the extent the Company determines in good faith that (i)
payments or benefits received or to be received by the Executive pursuant to
this Agreement in connection with the Executive's termination of employment
would constitute deferred compensation subject to the rules of section 409A of
the Code, and (ii) the Executive is a “specified employee” under section 409A of
the Code, then only to the extent required to avoid the Executive's incurrence
of any additional tax or interest under Section 409A, such payment or benefit
will be delayed until the earliest date following the Executive's “separation
from service” within the meaning of Section 409A which will permit the Executive
to avoid such additional tax or interest. The Company and the Executive agree to
negotiate in good faith to reform any provisions of this Agreement to maintain
to the maximum extent practicable the original intent of the applicable
provisions without violating the provisions of section 409A, if the Company
deems such reformation necessary or advisable pursuant to guidance under section
409A to avoid the incurrence of any such interest and penalties. Such
reformation shall not result in a reduction of the aggregate amount of payments
or benefits under this Agreement.




--------------------------------------------------------------------------------

Exhibit 10.2.1









IN WITNESS WHEREOF, the Company has executed this Agreement, to be effective as
of the day and year first written above.




ATTEST:
Jack in the Box Inc.


By:_________________________            By:________________________
Corporate Secretary
Senior Vice President,

Chief Administrative Officer




Participating Executive
                            
By:________________________
«First» «Last»
                            
Title: «Title»




